 



Exhibit 10.1

RESTRICTED SHARE AWARD AGREEMENT

PURSUANT TO THE NEW VALLEY CORPORATION

2000 LONG-TERM INCENTIVE PLAN

     THIS RESTRICTED SHARE AWARD AGREEMENT, effective as of January 10, 2005, by
and between New Valley Corporation, a Delaware corporation (the “Company”), and
Howard M. Lorber (the “Executive”).

WITNESSETH:

     A. WHEREAS, the Executive serves as President and Chief Operating Officer
of the Company, pursuant to an employment agreement dated as of June 1, 1995,
which was amended effective as of January 1, 1996 (the “Employment Agreement”);
and

     B. WHEREAS, the Company is desirous of providing an incentive to the
Executive to reward his performance by awarding him a proprietary interest in
the Company through ownership of an equity interest therein, which interest
shall be subject to the restrictions on vesting and transferability hereinafter
set forth;

     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
the Company and the Executive hereby agree as follows:

     1. Share Award.

     Subject to the terms and conditions of this Agreement, the Company hereby
grants to the Executive 1,250,000 shares (collectively, the “Award Shares”) of
its Common Shares, $.01 par value per share (the “Common Shares”), pursuant to
the Company’s 2000 Long-Term Incentive Plan as in effect and amended from time
to time (the “Plan”). Except to the extent otherwise provided herein, the Award
Shares shall vest in the Executive to the extent of a block of 178,571 shares on
July 15, 2005,

 



--------------------------------------------------------------------------------



 



an additional block of 178,571 shares shall so vest on each of the five
succeeding one-year anniversaries thereof through and including July 15, 2010
and an additional block of 178,574 shares shall so vest on January 15, 2011.

     2. Issuance; Transfer Restrictions.

     Certificates for the Award Shares shall be issued in the name of the
Executive as soon as practicable after the date hereof, provided the Executive
has (i) executed appropriate blank stock powers and any other documents which
the Company may reasonably require and (ii) delivered to the Company a check for
$12,500, representing the par value of the Award Shares. The certificates for
the unvested Award Shares shall be deposited, together with the stock powers, or
other documents required by the Company, with the Company. Except to the extent
provided in Section 7 hereof or as otherwise provided by the terms of this
Agreement, upon deposit of such unvested Award Shares with the Company, the
Executive shall have all of the rights of a shareholder with respect to such
shares, including the right to vote the shares and to receive all dividends or
other distributions, if any, paid or made with respect to such shares. Upon
vesting of any portion of the Award Shares, the Company shall cause a stock
certificate for such shares to be delivered to the Executive. No interest in
this Agreement or in any portion of the Award Shares may be sold, transferred,
assigned, pledged, encumbered or otherwise alienated or hypothecated, nor shall
certificates for any Award Shares be delivered to the Executive, except to the
extent of any portion of the Award Shares that has vested in the Executive in
accordance with the terms hereof.

     3. Certificates Legended.

     In addition to any legend required by Section 8.1 of the Plan, the
Executive acknowledges that certificates for the Award Shares shall bear a
legend to the following effect:

     “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933. THEY MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SUCH ACT, AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR AN OPINION OF COUNSEL

-2-



--------------------------------------------------------------------------------



 



SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

     The Company shall enter in its records a notation of the foregoing legend
and of the restrictions on transfer provided therein.

     4. Termination of Employment.

     Except to the extent provided in Section 5 hereof, in the event the
Executive’s employment with the Company is terminated for any reason, any
remaining balance of the Award Shares not theretofore vested shall be forfeited
by the Executive and transferred back to the Company, without payment of any
consideration by the Company.

     5. Vesting.

     In the event of (i) the death or Disability of the Executive or (ii) the
occurrence of a Change of Control of the Company or of Vector Group Ltd.
(formerly Brooke Group Ltd.), any remaining balance of the Award Shares not
theretofore vested in the Executive shall vest immediately in the Executive. For
purposes of this Agreement, the term “Change of Control” is as defined in
Section 6(f) of the Employment Agreement, other than any Change of Control
arising by reason of a testamentary bequest by Bennett S. LeBow to or for the
benefit of his surviving spouse of any or all securities of the Company or of
Vector Group Ltd. beneficially owned by him as of his date of death so long as,
following the bequest, the event referenced in Section 6(f)(ii) of the
Employment Agreement shall not have occurred.

6. Adjustment of Award Shares.

     In the event of any change in the outstanding shares of the same class of
shares of the Company as the Award Shares by reason of a stock dividend,
recapitalization, merger, consolidation, split-up, subdivision, contribution or
exchange of shares, or the like, the aggregate number and kind of Award Shares
shall be proportionately adjusted by the Company.

-3-



--------------------------------------------------------------------------------



 



7. Dividend Payments.

     With respect to any unvested portion of the Award Shares, the Executive
shall be entitled to receive a payment equal to the amount that would otherwise
have been paid on or after the date hereof as dividends or other distributions
on the Award Shares had such unvested portion been vested in the Executive as of
the record date for such dividend or other distribution, provided such payment
shall only be made to the Executive at the time of vesting of the unvested
portion of the Award Shares on which such dividend or other distribution was
paid.

8. Limitations.

     Nothing in this Agreement shall be construed to provide the Executive any
rights whatsoever with respect to the Award Shares except as specifically
provided herein, or constitute evidence of any agreement or understanding,
express or implied, that the Company shall employ the Executive other than as
provided in the Employment Agreement.

     9. Investment Intent.

     The Executive is acquiring the Award Shares solely for his own account for
investment and not with a view to or for sale in connection with any
distribution of the Award Shares or any portion thereof and not with any present
intention of selling, offering to sell or otherwise disposing of or distributing
the Award Shares or any portion thereof in any transaction other than a
transaction registered under or exempt from registration under the Securities
Act of 1933, as amended. The Executive further represents that the entire legal
and beneficial interest of the Award Shares shall be held (subject to the terms
hereof) for the Executive’s account only and neither in whole or in part for any
other person.

     10. Tax Withholding.

     The Company may, in its discretion, require the Executive to pay to the
Company, at the time any portion of the Award Shares vests in the Executive or
any amounts are paid under

-4-



--------------------------------------------------------------------------------



 



Section 7, an amount that the Company deems necessary to satisfy its obligations
to withhold federal, state or local income or other taxes incurred by reason
thereof.

     11. Incorporation by Reference; Plan Document Receipt.

     This Agreement is subject in all respects to the terms and provisions of
the Plan (including, without limitation, any amendments thereto adopted at any
time and from time to time unless such amendments are expressly intended not to
apply to the award provided hereunder), all of which terms and provisions are
made a part of and incorporated in this Agreement as if they were expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Executive hereby
acknowledges receipt of a true copy of the Plan and that the Executive has read
the Plan carefully and fully understands its content. In the event of a conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

     12. Miscellaneous.

     a. The parties agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.

     b. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
or overnight delivery service or mailed within the continental United States by
first class, certified mail, return receipt requested, to the applicable party
and addressed as follows:

-5-



--------------------------------------------------------------------------------



 



if to the Company:

New Valley Corporation
100 S.E. Second Street, 32nd Floor
Miami, Florida 33131

Attn: Executive Vice President
and General Counsel

if to the Executive:

Howard M. Lorber
70 East Sunrise Highway
Suite 411
Valley Stream, New York 11581

Addresses may be changed by notice in writing signed by the addressee.

     c. This Agreement shall not entitle the Executive to any preemptive rights
to subscribe to any securities of any kind hereinafter issued by the Company.

     d. This Agreement shall inure to the benefit of the successors and assigns
of the Company and, subject to the restrictions on the Executive herein set
forth, be binding upon and inure to the benefit of the Executive, his heirs,
executors, administrators, successors and assigns.

     e. This Agreement contains the entire agreement between the parties hereto
with respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. The Board or the Committee shall have the
right, in its sole discretion, to modify or amend this Agreement from time to
time in accordance with and as provided in the Plan; provided, however, that no
such modification or amendment shall materially adversely affect the rights of
the Executive under this Agreement without the consent of the Executive. The
Company shall give notice to the Executive of any such modification or amendment
of this Agreement as soon as practicable after the adoption thereof. This
Agreement may also be modified or amended by a writing signed by both the
Company and the Executive.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            NEW VALLEY CORPORATION
      By:   /s/ Richard J. Lampen         Richard J. Lampen
        Executive Vice President     

                  /s/ Howard M. Lorber       Howard M. Lorber           

-7-